DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Komplin in U.S. Patent No. 6,080,959.  Komplin discloses a laser oscillator (element 10, column 5, line 23) followed by a mask (element 60 made of transparent material (not shown or identified) and a light reflecting material (not shown or identified, see column 5, lines 29-34) that reflects part of the laser beam followed by a reducing lens (element 70, that is considered to be a condensing lens.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Komplin in U.S. Patent No. 6,080,959 in view of Kasuga et al. in Japan Patent No. 7-178,577.  Komplin does not disclose that the mask member includes a return preventing structure preventing the part of the laser beam from returning to the laser oscillator after the part of the laser beam is reflected by the reflective film, and that the return preventing structure includes an irregular shape formed on the surface of the reflecting film reflecting the laser beam. Kasuga et al. teaches forming irregularities on the surface of a mask such as by sandpaper (paragraph 15) to prevent concentration of the reflected laser beam in a predetermined direction (see paragraph 7). Kasuga et al. further teaches that the materials used for the mask is not critical (see paragraph 18).  It would have been obvious to adapt Komplin in view of Kasuga et al. to provide an irregular shape on the reflecting film to to prevent concentration of the reflected laser beam in a predetermined direction such as the direction of the laser oscillator.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Komplin in U.S. Patent No. 6,080,959 in view of Ogura in Japan Patent No. 5-277,776.  Komplin does not disclose that the mask member includes a return preventing structure preventing the part of the laser beam from returning to the laser oscillator after the part of the laser beam is reflected by the reflective film, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki et al. in Japan Patent No. 2000-343,257 discloses a mask (83) with a light shielding pattern (84) (see paragraphs 24 and 25) reflecting the laser beam off the axis of the laser beam from the oscillator and a field lens (element 22c) after the mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761